MEMORANDUM**
James Michael Harries appeals the 56-month sentence imposed following his guilty-plea conviction to possession of a short-barreled shotgun and possession of three improvised explosive devices, in violation of 26 U.S.C. § 5861(d). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Harries contends that the district court erred by increasing his base offense level by two levels for an offense involving a stolen firearm, pursuant to U.S.S.G. § 2K2.1(b)(4). Harries made this objection at sentencing, but then withdrew the objection before the district court ruled. Accordingly, he has waived the issue on appeal. See United States v. Jimenez, 258 F.3d 1120, 1123-24 (9th Cir.2001) (“Only a party’s waiver of the right to appeal by intentionally relinquishing or abandoning a known right can immunize a legal error from this court’s discretionary review [for plain error under Federal Rule of Criminal Procedure 52(b) ].”).
*479We have considered the other sentencing contentions raised in Harries’ pro se supplemental brief, and are persuaded that they all lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.